Citation Nr: 9913454	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia, patella, right knee, status post injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1971, May 1971 to May 1975, and May 1987 to May 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin, 
and Denver, Colorado.  


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.  

2.  The veteran's service-connected right knee disability is 
manifested by complaints of constant pain, the inability to 
squat because of loss of balance and pain; and by objective 
observation of normal range of movement, 5/5 muscle strength 
with no instability, incoordination or easy fatigability, and 
X-ray of the right knee which was interpreted as showing 
minimal decrease in the medial compartments of the knee 
joint.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
chondromalacia, patella, right knee, status post injury, have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 
4.59, Diagnostic Code 5257 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for chondromalacia of the right knee was 
granted in an October 1992 rating decision.  This grant was 
based on inservice treatment for right knee complaints and a 
diagnosis of chondromalacia.  A 10 percent evaluation was 
assigned, effective from May 30, 1992.  

Upon VA examination in February 1993, the veteran reported 
daily knee pain and weekly swelling.  The right knee showed 
mild subpatellar effusion.  There was normal range of motion 
with negative drawer sign.  Lachman's and McMurray signs were 
also negative.  Lateral collateral ligaments were stable 
although there was a slight laxity in the right knee of 1+.  
There was some crepitance.  The veteran partially squatted 
and was tentative when rising.  X-ray was interpreted as 
showing a small osseous excrescence which was diagnosed as 
wither a small exostosis or a residual from prior trauma.  

Upon rating determination in April 1993, the 10 percent 
rating in effect for the service-connected right knee 
disorder was confirmed.  

At a September 1993 personal hearing, the veteran reported 
that he took 10 Extra Strength Tylenol on an average day to 
relieve his right knee complaints.  He said that the knee 
often turned red and swelled.  Heat helped the swelling 
recede.  He reported instability in the knee.  Hearing [Hrg.] 
Transcript [Tr.] at 3.  There was pain with range of motion.  
He often wore a knee brace.  He described problems and 
difficulties that he experienced in running his construction 
business due to knee symptoms.  Tr. at 4.  Riding a car, even 
for a short distance, resulted in stiffness and pain in the 
knee.  He also experienced numbness.  Tr. at 5.  



In May 1994, a hearing officer determined that an increased 
evaluation of 20 percent was warranted for the right knee 
disorder.  This determination was promulgated in a RO 
determination in August 1994.  The 20 percent rating was 
assigned effective from May 30, 1992.  

The veteran underwent a Persian Gulf Registry examination in 
June 1994.  At that time, he complained that his right knee 
problems hindered him at work.  He had constant pain that was 
anterior and nocturnal.  He denied locking, buckling, or 
swelling of the knee.  Physical examination showed guarding 
throughout the range of motion (which was normal).  There was 
a positive patellar inhibition sign.  

Upon VA examination in February 1996, the veteran reported 
daily right knee pain and discomfort.  He had trouble walking 
or if using stairs.  There was tenderness at the medial right 
knee.  Symptoms were relieved at resting.  He could easily 
bend down, but it was hard to get up.  He reported occasional 
swelling medially.  He gave a history of having the knee lock 
up on one occasion, but it did not give out on him.  
Examination showed that there was tenderness at the medial 
retinaculum.  There was no crepitus or swelling and no 
deformity.  Apprehension and compression tests were negative.  
McMurray's sign was negative.  There was good stability with 
limitation of flexion.  There was no varus or valgus 
instability.  Anterior and posterior drawer signs were 
negative.  Lachman's sign was negative.  Extension was to 0 
degrees, flexion to 115 degrees.  However, the musculature 
was well developed and circumferences of both legs was equal.  
X-ray was interpreted as normal.  The diagnosis was 
chondromalacia of the distal right femur, status post 
arthroscopy with debridement.  

In a March 1996 rating decision, the 20 percent rating was 
confirmed and continued.  


Added to the record in March 1996 were private and VA records 
dated from 1994 through 1996 which show treatment for various 
disabilities, to include the right knee in 1994.  

Lay statements dated in 1996 and 1997, as provided by members 
of the veteran's family and others, reflect that the veteran 
complained of joint pain, to include in the right knee, after 
his return from the Persian Gulf.  He experienced constant 
pain for which he took large amounts of Tylenol.  

VA July 1997 right knee X-ray showed minimal decrease in the 
medial compartment with no significant bony degenerative 
changes.  

A private medical record from July 1997 reflects a complaint 
of knee pain with objective findings of tenderness and 
history of osteoarthritis in the right knee.  

Upon VA examination in December 1997, the veteran reported 
that the right knee was no better and popped all of the time.  
He reported daily pain which he rated as 8 to 9 out of 10.  
He said that he experienced daily flares which he rated as 10 
out of 10.  He had not noted any swelling or redness.  He 
used Tylenol to decrease the pain which he than rated as 6 
out of 10.  He reported no particular aggravating or 
relieving factors and no loss in range of motion.  He 
reported that the right leg sometimes shook when he held it 
in full extension, and that he could now squat because he 
lost hi balance.  He reported that he could walk for 1 hours 
at a comfortable pace.  

Physical examination showed a normal range of motion.  There 
was pain with motion of the patella.  There was no evidence 
of laxity to varus or valgus stress.  The anterior and 
posterior drawer tests were negative.  There was no 
instability, inflammation, or swelling.  He exhibited 
significant overaccentuated pain above the patella and in the 
medial joint downward.  This also went down to the inferior 


patellar region, but not in the patellar tendon.  Range of 
motion was from 0 to 140 degrees with complaints of pain in 
all movements.  He was not able to squat secondary to 
complaints of pain.  This pain was with minimal movement.  
The examiner noticed no instability or incoordination.  The 
examiner also noted that she was unable to attribute any 
additional range of motion loss with flare-ups because the 
veteran was unable to describe these for her.  She was able 
to say, however, that the appellant most likely did have some 
instability secondary to pain with squatting.  Muscle 
strength in the knee was 5/5 with flexion and extension.  
Multiple repetitions against resistance showed no 
instability, incoordination or easy fatigability.  

In July 1998, the RO confirmed the 20 percent evaluation for 
the service-connected right knee.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Analysis

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id., slip op. At 9.  
On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increased based on 
facts different from a prior final claim.  Suttman v. Brown, 
5 Vet. App. 127, 136 (1993).  In this case, rather than 
provide a "staged rating" for discrete intervals during the 
period under appellate review, the RO elected to make the 
highest rating awarded retroactive to the earliest effective 
date 


assignable.  It is evident that the rating action by the RO 
contemplated all the relevant evidence or record.  
Accordingly, although the RO characterized this issue as an 
"increased rating," the substantive adjudicative 
considerations set forth in Fenderson, supra, were satisfied 
by the RO's adjudicative process and the Board does not find 
that the claimant will be prejudiced by appellate review on 
the current record.  Hence, Francisco v. Brown, 7 Vet. App. 
55 (1994), (holding that the present level of disability is 
of primary concern), does not control.  

It is the veteran's contention that a rating in excess of 20 
percent is warranted for his right knee disability.  After 
review of the records, the Board finds that the evidence does 
not support his contentions.  

The current evaluation is the maximum evaluation under DC 
5258 (1998).  An increased evaluation may be assigned if 
there is severe subluxation or lateral instability.  
38 C.F.R. Part 4, DC 5257 (1998).  In addition, an increased 
evaluation may be assigned if there is compensable limitation 
of motion.  38 U.S.C.A. Part 4, DC 5260, 5261 (1998).  A 
review of the evidence, however, essentially reflects full 
range of motion.  While the veteran described constant pain 
in all ranges of motion, the examiner noted that complaints 
of pain above the patella and in the medial joint were 
overaccentuated.  While the veteran was noted to likely to 
have some instability secondary to pain with squatting, 
muscle strength was normal, and multiple repetitions against 
resistance showed no instability, incoordination, or easy 
fatigability.  

As noted earlier, the veteran has not identified a reason for 
granting an increased evaluation.  The veteran has never 
demonstrated more than moderate instability, and the current 
evaluation contemplates such.  Current findings include that 
multiple repetitions against resistance showed no 
instability, incoordination, or easy fatigability.  
Therefore, a basis to grant an increased evaluation based on 
other functional impairment does not exist.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  


At this time, objective findings to support the veteran's 
complaints of pain are minimal.  Therefore, there is no basis 
to grant an increased evaluation.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  

In conclusion, the Board notes that the provisions of VA 
General Counsel opinion 23-97 (VAOPGCPREC 23-97 (July 1, 
1997)), are not for application.  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  The veteran's medical records disclose 
that he was noted to have a history of osteoarthritis in the 
right knee in 1997.  However, the Board points out that this 
diagnosis was not confirmed, and indeed was contradicted, by 
X-ray examination reports, to include the most recent in July 
1997.  Thus, VAOPGCPREC 23-97 is inapplicable to the facts of 
the instant case.

The Board lastly concludes that the evidence of record does 
not present such an exceptional or unusual disability picture 
as to warrant referral of the case for consideration under 38 
C.F.R. § 3.321(b)(1) (1998).  Even assuming that the 
veteran's service-connected right knee disability caused him 
difficulty with his occupation, the Board notes that 
industrial impairment is contemplated by the assigned 
evaluation of 20 percent for the knee, and the fact that the 
disabilities might have a greater impact on the veteran 
because of his chosen occupation than it would on the average 
person does not justify the assignment of a higher evaluation 
since the assigned evaluation must be based on average 
industrial impairment.  There is no evidence of record that 
the veteran's chondromalacia of the right patella has 
necessitated frequent periods of hospitalization or that the 
manifestations of this disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation for chondromalacia, patella, right 
knee, status post injury, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

